The petitioner represents that he is restrained of his liberty in the county jail by Stanley Rogers, sheriff of Oklahoma county; that the cause of such restraint is that he was tried in the court of W.P. Hawkins, a justice of the peace in and for Oklahoma City district, Oklahoma county, charged with the commission of a misdemeanor; that petitioner was tried by a jury, found guilty, and his punishment fixed at a fine of $12.50 and costs and imprisonment in the county jail for a period of ten days.
The petitioner alleges that said commitment is void and without authority of law; that the justice of the peace was disqualified to sit in said cause for the reason that he only received his fees in case of conviction of petitioner.
This court has had this precise question under consideration in Ex parte Julius Lewis, 47 Okla. Cr. 72, 228 P. 354, and the issues decided adversely to the petitioner. For a discussion of the question of the qualification of the justice of the peace to sit in the trial of a case who may receive fees from the defendant for his services, see opinion in the above case. *Page 258 
For the reasons stated in Ex parte Julius Lewis, supra, the writ is denied.
EDWARDS, P.J., and DAVENPORT, J., concur.